Station for Checking Tyres Configured for Overturning Tyres Perpendicular to a Tyre Rotation Axis

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/2022 has been considered by the examiner.

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 03/14/2022 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
	Applicant argues the amended title is descriptive and the objection to the specification should be withdrawn. The examiner is persuaded and the objection is withdrawn.
Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Reasons for Allowance below.
Allowable Subject Matter
Claims 2 - 19, 34, and 35 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 34, although combined Boffa, Haydu and Krolczyk disclose an apparatus with a support plane and portal guide including rotatable arms and grippers which overturn a tire and including slides which hold a sensor within a tire to view the inner surfaces of the tire; they do not disclose applicant’s station configured to inspect the inner surface of a tire, overturn the tire, and inspect the inner surface of the overturned tire including an extension which moves the sensor within the tire. Furthermore, no other prior art can be found to motivate or teach applicant’s station including one sensor being configured for inspecting, upon movement of the movable mechanical arm, an inner surface of the tyre housed in the operating space and wherein the station is configured for an inspection of a first half of the inner surface of the tyre before the overturning of the tyre by the overturning device, where the at least one sensor is moved a first time by the movable mechanical arm at least partially within the tyre, and an inspection of a second half of the inner surface of the tyre after the overturning of the tyre by the overturning device, where the at least one sensor is moved a second time by the movable mechanical arm at least partially within the tyre,
in combination with the remaining limitations of the claims.
The dependent claims are allowable for at least the same reasons as above.

Regarding independent claim 35, although combined Boffa, Haydu and Krolczyk disclose an apparatus with a support plane and portal guide including rotatable arms and grippers which overturn a tire and including slides which hold a sensor within a tire to view the inner surfaces of the tire; they do not disclose applicant’s station with a member that holds and lifts a tire during inspection including bead holding elements that hold a tire by spreading the elements to engage the tire bead, and with an extension which moves the sensor within the tire. Furthermore, no other prior art can be found to motivate or teach applicant’s station including one sensor being configured for inspecting, upon movement of the movable mechanical arm, an inner surface of the tyre housed in the operating space and a grip member configured for engaging at least one bead of the tyre and lifting the tyre for inspection by the at least one sensor, the grip member being operative within the operating space and being configured for supporting the tyre in abutment against a sidewall while the tyre is situated in the operating space, wherein the grip member comprises at least three projections parallel to a central axis thereof and movable between a contracted position, in which the at least three projections lie close together and close to the central axis, and a gripping position, in which the at least three projections lie spaced from each other and equidistant from the central axis, in order to engage the bead of the tyre,
in combination with the remaining limitations of the claims.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (in USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/Eric S. McCall/Primary Examiner, Art Unit 2856